ORDER
PER CURIAM.
Richard Turner and Todd Mandel (Defendants) appeal from the judgment entered after a jury found in favor of Delyth Scallion (Plaintiff) in her suit for battery where she alleged they had touched her in inappropriate ways while they employed her as a secretary. On appeal, Defendants argue: (1) the trial court erred in denying their motion for new trial because a juror intentionally failed to disclose a material fact during voir dire; and (2) the trial court erred in allowing the presentation of certain evidence to the jury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, *753however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).